IIallktt, J.
It is averred in the complaint that defendant secured the importation of two men from Barton Hill, Bristol, England, who were “then under contract and agreement with the defendant to perform service and labor for said defendant in the United States, which contract was made previous to said importation and migration” by means of correspondence through the mails. The letters which passed between the parties are set out in the complaint, and they show a proposal on tbe part of the men to come to St. Louis and to outer into defendant’s service on condition that transportation should be furnished them, and acceptance by defendant. It is averred, also, that defendant paid the passage of the men from Liverpool to St. Louis, and they came as far as Philadelphia in pursuance to the agreement with him. When the men arrived at Philadelphia, the facts having come to the knowledge of the officers of the government at that place, they were returned to England, pursuant to the provisions of an amendatory act approved February 28, 3887, (24-tli St. 414.) Upon the letters which passed between the parties, and the payment of passage money by defendant, and tbe act of the men in coming to Philadelphia, it is diili-eult to make a complete contract to perform labor, because tbe elements of time and compensation arcs entirely omitted.
But there is force in the suggestion of counsel for the government that, in construing a measure of public policy in a case where there may be reason to believe that the act complained of is in violation of the spirit if not the letter of tbe law, we ought not to be critical about the terms of the contract for labor mentioned in the statute; and we are not disposed to declare what shall be a sufficient contract under the law. The difficulty in supporting the complaint is that there does not appear to have been any contract or agreement whatever between defendant and the Englishmen, “ made previous to the importation or migration of such alien or aliens, foreigner or foreigners.” The letter written by one of the Englishmen, and defendant’s answer, did not make a contract or agree*94ment of any kind, until something further should be done. The act of the Englishmen in getting the tickets at. Liverpool, and coining to Philadelphia, was necessary to complete the contract or agreement, such as it was. In other words, when the defendant prepaid the Englishmen’s passage, and thus assisted and encouraged them to come to the United States, there was no contract for labor which had been previously made by them; and so the case is not within the statute. The point has been ruled the same way in other circuits. U. S. v. Craig, 28 Fed. Rep. 795; U. S. v. Borneman, 41 Fed. Rep. 751. The judgment of the circuit court is affirmed.
Affirmed.